DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 16, and 20-25, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1:
“the input command” in lines 5-6 of claim 1 is ambiguous (it can refer to either “an input command” in line 1 of claim 1 or to “an input command” in line 3 of claim 1 and it is not clear which one “the input command” in lines 5-6 of claim 1 is supposed to refer to).
	“the input command in line 8 of claim 1 is ambiguous (same issue as discussed in the previous paragraph).

	As per Claim 2 (and similarly claims 9 and 16):
	“the virtual assistant” in line 2 of claim 2 is ambiguous (claim 1 recites “a virtual assistant” in line 1 and “a virtual assistant” in line 4)
	“the user” in line 6 of claim 2 is ambiguous (while Applicant fairly clearly meant to refer to “a user” in line 3 of claim 1, the “one or more other users” can also be the user that “the user” in line 6 of claim 2 refers to, and so it is not clear which user is “the user” in line 6 of claim 2).

	As per Claim 3:
	“the input command” in line 2 of claim 3 is ambiguous.
	“the input command” in line 3 of claim 3 is ambiguous.

	As per Claim 4:
	“the virtual assistant” in line 2 of claim 4 is ambiguous.

	As per Claim 20:
	“the input command” (recited twice, once in line 6 of claim 20 and once in line 10 of claim 20) is ambiguous (line 1 of claim 20 recites “an input command” and line 5 of claim 20 recites “an input command”).
	The 4th to last line of claim 20 recites “others user” which is presumably meant to recite –other users--

	Claims 21 and 22 depend on claim 19 but appear to be intended to depend on claim 20 (because claims 21-22 are directed to a “computer-implemented method” and not a “computer program product”).  At a minimum, it is not clear if claims 21-22 are supposed to depend on claim 19 or on claim 20.  Claims 21-22 are interpreted as depending on claim 20.

	As per Claim 22 (interpreted as depending on claim 20):
	“the input command” in line 2 of claim 22 is ambiguous.
“the input command” in line 3 of claim 22 is ambiguous.
“the contextual environment” in the 3rd to last line of claim 22 lacks antecedent basis (claim 20 recites “an/the environment”, not a contextual environment)

As per Claim 23:
“the virtual assistant” (in lines 5, 6, 7, 8, 9, and 12 of claim 23) is ambiguous (line 2 of claim 23 recites “a virtual assistant” and line 3 of claim 23 recites “a virtual assistant”).
“the input command” (in line 6 of claim 23 and in the 2nd to last line of claim 23) is ambiguous (line 2 of claim 23 recites “an input command” and line 5 of claim 23 recites “an input command”).
The 6th to last line to the 5th to last line of claim 23 recites “others user” which presumably was meant to recite –other users--.
“the user” in the 2nd to last line of claim 23 is ambiguous (in addition to “a user” in line 5 of claim 23, “the user” in the 2nd to last line of claim 23 can also refer to any one of the “one or more other users” in line 7 of claim 23 and any one of “one or more others user” in lines 9-10 of claim 23).

As per Claim 25:
“the IoT device” in line 3 of claim 25 is ambiguous when “one or more IoT devices” in line 4 of claim 23 refers to more than one IoT device, and because line 2 of claim 25 also includes a recitation of “an IoT device” which is not necessarily one of the one or more IoT devices in line 4 of claim 23 (such that “the IoT device” in line 3 of claim 25 is still ambiguous when there is only one IoT device in “one or more IoT devices” in claim 23 and when “an IoT device” in line 2 of claim 25 is a different device from the one IoT device in “one or more IoT devices” in claim 23).
“responding… with the output response” in line 3 of claim 25 is unusual because claim 23 recites where “the output response” is something that cannot be generated without sensitive information (suggesting that the output response is something that is not generated).  Amending “the output response” to –an output response—in line 3 of claim 25 should suffice to resolve this issue.

	The dependent claims include the issues of their respective parent claims.

Claim Analysis - 35 USC § 101
	NO rejections of claims 15-19 under 101 is required because paragraph 109 of the Specification states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely 
propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”.
Allowable Subject Matter
Claims 8, 10-15, and 17-19, are allowed.
Claims 1, 20, and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7, 9, 16, 21-22, and 24-25, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	As per Claim(s) 1 (and similarly claim[s] 8 and 15, and consequently claim[s] 2-7, 9-14, and 16-19 which depend on claim[s] 1, 8, and 15), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A computer-implemented method for modifying an input command of a virtual assistant, comprising: receiving an input command from a user; determining a contextual environment surrounding a virtual assistant; detecting, based on the contextual environment, sensitive information in the input command; replacing the sensitive information with generic information; and responding to the input command with an output response based, in part, on the generic information. (detecting sensitive information in an input command received from a user based on a determined contextual environment surrounding a virtual assistant, and replacing the sensitive information with generic information [where the sensitive information is in the input command] and responding to the input command with an output response based on the generic information)
As per Claim(s) 20 (and consequently claim[s] 21-22 which are interpreted as depending on claim[s] 20), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 20, including (i.e. in combination with the remaining limitations in claim[s] 20) A computer-implemented method for modifying an input command of a virtual assistant in the presence of other users, comprising: monitoring, by the virtual assistant, one or more Internet of Things (IoT) data feeds from one or more IoT devices; receiving, by the virtual assistant, an input command from a user; detecting, by the virtual assistant, sensitive information in the input command; determining, by the virtual assistant, if one or more other users are present in an environment surrounding the virtual assistant; removing, in response to determining one or more others user are present in the environment, the sensitive information from the input command and any associated sensitive information from an output response; and responding with the output response (removing detected sensitive information in an input command received from a user in response to determining that one or more other users are present in an environment surrounding a virtual assistant)
As per Claim(s) 23 (and consequently claim[s] 24-25 which depend on claim[s] 23), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 23, including (i.e. in combination with the remaining limitations in claim[s] 23) A computer-implemented method for requesting an alternative input method for receiving an input command by a virtual assistant, comprising: monitoring, by a virtual assistant, one or more Internet of Things (IoT) data feeds from one or more IoT devices; receiving, by the virtual assistant, an input command from a user; detecting, by the virtual assistant, sensitive information in the input command; determining, by the virtual assistant, if one or more other users are present in an environment surrounding the virtual assistant; determining, by the virtual assistant and in response to determining one or more others user are present in the environment, if an output response can be generated without the sensitive information; and requesting, by the virtual assistant and in response to not being able to generate the output response without the sensitive information, that the user restate the input command using an alternative input method (detecting sensitive information in an input command; in response to determining one or more other users are present in an environment surrounding a virtual assistant, determining if an output response can be generated without the sensitive information [i.e. the sensitive information that was detected in the input command], and requesting that the user restate the input command using an alternative input method in response to not being able to generate the output response without the sensitive information)
2021/0389924 teaches “As discussed with reference to FIGS. 1-2, it can be appreciated that the modified call 134 can be similar or even identical to the call 114, though the modified call 134 can omit the sensitive audio 122 and/or can include the substitute audio 138, which can be substituted in some embodiments for the sensitive audio 122. Thus, in some embodiments, the computing device 106 can generate the modified call 134 in operation 310, where the modified call 134 can include the call identifier 118, the substitute audio 138 (a time period of soft tone, music, spoken words, or other audio that is substituted for a matching time period of sensitive audio 122 that has been removed), and other information such as, for example, characters, commands, and/or other information. It should be understood that this example is illustrative, and therefore should not be construed as being limiting in any way” (paragraph 100).  This reference describes redacting sensitive information from audio (see Abstract), but does not specifically describe replacing sensitive information in an input command with generic information.
IN201841010639 (cited in IDS) describes where an electronic device learns the user surroundings and user behavior like location of the user and persons in proximity to the user and generating a modified response (see paragraph 42).  This reference does not appear to describe where sensitive information in an input command is replaced.
Replacing/removing sensitive information in input.
2022/0277567 teaches “obtaining input media data; identifying, in the input media data, sensitive information; generating replacement information, wherein the replacement information is at least partly anonymised information corresponding to the sensitive information, and the replacement information contains at least one characteristic based on the sensitive information; modifying the input media data by replacing its sensitive information with the replacement information, resulting in a modified media data; and providing the modified media data for further processing” (Abstract; paragraph 63).  Paragraph 56 describes where input media data can be obtained from a camera and/or a microphone.  Paragraph 58 describes where replacement information retains some of the characteristics of sensitive information to allow subsequent processing of the media data while maintaining anonymity (suggesting replacement of sensitive information in input data with generic/replacement information).  Paragraph 73 describes where sensitive information can be voices and where replacement information is of sufficient quality that a recipient node can interpret voice commands from the replacement information (suggesting that sensitive information in a voice command is replaced).  This reference does not appear to describe where sensitive information in an input command is detected based on a determined contextual environment surrounding a virtual assistant.  This reference also does not appear to describe where sensitive information is removed in response to determining that other user(s) are present in an environment surrounding a virtual assistant.
2020/0312327 teaches “The system for processing comment information may be formed on the client, and the client processes the voice comment information sent by the server during the video playback process to identify and remove the sensitive information in the voice comment information, thereby effectively identifying and removing sensitive words in voice information input by users in real time, thus a guarantee for the healthy environment of the network is provided” (paragraph 119).
2019/0130286 teaches “actions further include determining that a data set to be transmitted in the service request includes the sensitive information, and in response, removing the sensitive information from the data set using an on-premise masking component prior to transmitting the service request to the at least one cloud-hosted service” (paragraph 4).  This reference describes removing sensitive information from a data set to be transmitted in a service request.
2020/0218502 (IBM, published less than one year before effective date of this application) teaches “For example, a request provided by user device 420 may include sensitive information that is associated with a sensitive information tag, and the cognitive tag library 430 may identify the tag and parse the data to remove the sensitive information before sending a cognitive input to the cognitive system 440 for further processing. In this way, the cognitive tag library 430 can store the sensitive information and use it to populate the response to the user device 420 while maintaining the confidence of the sensitive information from the cognitive system 440 to provide increased information security” (paragraph 52).
	Detecting a private/public environment.
2018/0210738 teaches “Privacy control for a contextual user interface based on environment is described. An assistant device can determine the context of its environment and, based on the context, determine a privacy expectation for a user. The assistant device can then generate a graphical user interface (GUI) based on the context and privacy expectation” (Abstract).  Paragraphs 64 and 66 describe where content of a GUI is removed/included depending on a user’s privacy expectations, including when unrecognized persons are in the environment.  This reference does not appear to remove sensitive information from an input command.
2019/0139539 teaches “A hardware device may receive a command from a user and then respond to that command with information. Such commands may cause an audible response to be broadcast via speaker. A device's audio reply to a command may include sensitive details that a person may not wish to share. When a device makes such an audio reply, it may therefore divulge sensitive information to one or more other people that are in listening range. A person utilizing such a device may thus inadvertently compromise his own privacy. The present disclosure includes techniques that are usable to mitigate such privacy exposures by detecting a presence of a second person in a surrounding environment and creating a reply that omits some or all of the sensitive information that might have otherwise been broadcast by a command device” (Abstract).  Paragraphs 55-56 describes where sensitive information can be determined based on rules.  This reference describes detecting a presence of a person in a surrounding environment and removing sensitive information from a reply, but does not appear to describe removing sensitive information from an input command, and also does not appear to describe where information is determined to be sensitive based on a determined environment.
2019/0198016 teaches “wherein determining whether the human-machine interface is in a private listening environment is by means of detecting presence of people” (claim 23).  People are not inherently other users.
2019/0103100 teaches “The ACE 21 is configured to receive audio samples 6 and detect background/context information about the environment the computing device 2 is in. The background/context information may also be referred to as environmental characteristics/classifications. In a general sense, the ACE 21 may detect and classify an environment for the computing device 2 based on acoustic “hints.” For example, the environment may be determined by acoustic analysis to detect public noises (e.g., a crowd of voices, vehicle noises, and so on), home environments, background noise, and noise from TVs and other media devices. Accordingly, environmental classifications may therefore include signal quality indicators such as a signal-to-noise ratio (SNR), reverberation characteristics, and so on. The environmental classifications may therefore be utilized to augment further processing by the ACE 21 and/or the LCE 23 by detecting the probability of a false positive, e.g., a TV producing audio versus the user(s) 9” (paragraph 25).
Data which is sensitive in one context is not necessarily sensitive in another context.
2019/0392176 teaches “determining which information in an object is sensitive based on the type of environment the information is accessed in. For example, a user may not want some portions of text to be presented in an unsecure environment (e.g., audibly reciting the sensitive information, accessing the sensitive information over a public network or unsecure device, sharing text that includes the sensitive information with other users, etc.)” (paragraph 17).
2016/0034696 teaches “data can be determined to be sensitive or non-sensitive based on context. As an example, a network address may be non-sensitive data during a communications session but may be sensitive data at other times” 
2020/0112616 teaches “In this regard, content or services accessed by a user may contain sensitive data or other information that a user may not wish to be revealed depending on his context. Moreover, data or information that is sensitive in one context may not be sensitive in another context” (paragraph 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 10/13/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658